DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.

Status of the Application
In the amendment dated 22 July 2021, the following has occurred: Claims 1, 11, 18, 20, 22, 28 have been amended; claims 25-27 were previously cancelled.
Claims 1-24 and 28 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11-13, 22, and 24, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Amarasingham et al (Pub. No. 2017 /0132371) and Malhorta et al (Pub. No. 2018/0211010). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to not using a limited number of hand selected variables are obvious taught by Amarasingham and would be obvious to include with the motivation of incorporating new variables which may result in improved accuracy (See Amarasingham, [0048]).  The additional elements pertaining to using and displaying predictive model information are taught by Molhorta (See Fig 18a, [0116]-[0118]) and would be obvious to include with the motivation of presenting model information to a physician seeing a patient (See Molhorta, [0103]).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4-5, 7, 10, 14-15, 17, 20, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Amarasingham et al (Pub. No. 2017 /0132371) and Malhorta et al (Pub. No. 2018/0211010) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks). Although the claims at issue are not identical, they are not patentably the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The discussion of claims 1 and 11 in the double patenting rejection above over 15690714 in view of secondary references is equally applicable to these claims.  The additional elements pertaining to use of attention mechanisms and ensemble averages are taught by Tran (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3) and would be obvious to include with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Amarasingham et al (Pub. No. 2017 /0132371), Malhorta et al (Pub. No. 2018/0211010), Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks), and Xiong et al (Pub. No. 2017/0024642). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The discussion of claims 5 and 15 in the double patenting rejection above over 15690714 in view of secondary references is equally applicable to these claims.  The additional elements pertaining to separately training each model are taught by Xiong (See [0019]) and would be obvious to include .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-9 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Amarasingham et al (Pub. No. 2017/0132371) and Malhorta et al (Pub. No. 2018/0211010) and in further view of Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The discussion of claims 1 and 11 in the double patenting rejection above over 15690714 in view of secondary references is equally applicable to these claims.  The additional elements pertaining to specific predicted events are taught by Evans (See Evans, page 875, right column) with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and Amarasingham et al (Pub. No. 2017 /0132371).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The discussion of the claims upon which this claim depends in the double patenting rejection above over 15690714 in view of secondary references is equally applicable to these claims.  The additional elements pertaining to use of real-time access to models are taught by Amarasingham (See Amarasingham, [0025], [0035], [0046]) with the motivation of giving real-time access to risk information throughout a hospital (See Amarasingham, [0046]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8-10, 12, 16-18, 20-22 of copending Application No. 15/690,721 (reference application) in view of Amarasingham et al (Pub. No. 2017 /0132371) and Malhorta et al (Pub. No. 2018/0211010). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to not using a limited number of hand selected variables are obvious taught by Amarasingham and would be obvious to include with the motivation of incorporating new variables which may result in improved accuracy (See Amarasingham, [0048]).  The additional elements pertaining to using a variety of data .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “deep" in claim 1 is a relative term which renders the claim indefinite.  The term "deep" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The contours of what might 
Each of claims 4-7, 10, 11, 14-18, 20, and 22-24 contain similar recitations of “deep” and are rejected for the same reasons.  All the dependent claims incorporate one or more similar recitations of “deep” and are rejected for the same reasons.
Regarding claims 5 and 15, it is unclear how many models are required to meet the claim language.  The claim states one or more deep learning models comprising a plurality of different models.  It is unclear whether one of these types of models are required or whether all three types of models are required.
Claim 23 recites the limitation "the at least one of the one or more models" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Malhorta et al (Pub. No. 2018/0211010).
Regarding claim 1, Amarasingham discloses a system for predicting one or more future clinical events of a patient and identifying pertinent past medical events in an electronic health record of the patient that are relevant to the predicted one or more future clinical events and facilitating a healthcare provider in understanding the predicted one or more future clinical events (non-limiting field of use limitation in the preamble, to the extent it may be relevant, it is discussed with respect to the references below), comprising: 
a) a computer memory storing aggregated electronic health records from a multitude of patients of diverse age (See [0056], patients both under 65 and over 65 are included in the records), health conditions (See [0056], different health conditions), and demographics (See [0025]-[0027], [0056]) including at least medications (See [0026], [0028]), laboratory values (See [0028]), diagnoses (See [0025], [0041], [0046]-[0048]), vital signs (See [0026], [0046]), and free text medical notes (See [0026], physician’s notes, [0041], [0043]), wherein the aggregated electronic health records are converted into a single standardized data structure format (See [0037], [0038]) and in an ordered arrangement per patient (See [0038], [0051], [0063]);
b) a computer executing one or more learning models trained on the aggregated health records converted into the single standardized data structure format and in the ordered arrangement (See [0042], [0048], also see [0037], [0038], [0051], [0063]), wherein the one or more learning models are not trained from a limited number of hand selected variables defined from the aggregated health records (See [0048], [0049]), said models trained to predict one or more future clinical events (See [0045], [0046]) and identify pertinent past medical events related to the predicted one or more future clinical events (See [0057], [0060], [0062], [0066]-[0067]) on an input electronic health record of a patient having the standardized data structure format, the electronic health record including a multitude of individual elements of at least free text medical notes, laboratory values, and medications (See [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068], also see more description of the information used to generate the variables used in the model at [0025], [0041], [0046]-[0048]); and
c) an electronic device for use by the healthcare provider configured with a healthcare provider-facing interface (See [0050], [0051], [0059]-[0062]) displaying concurrently both (1) the predicted one or more future clinical events (See [0045]-[0046], [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068]) and (2) the identified pertinent past medical events of the patient in the input electronic health record (See [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068]), whereby the concurrent display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events assists the healthcare provider understanding both the predicted one or more future clinical events and focusing their attention on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-.
Amarasingham describes a system which displays information pertaining to clinical predictive risk (See [0045]-[0046]) and additionally displays information from an automated patient chart review showing relevant information pertaining to the predictions (See [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068]).  Amarasingham does not specifically describe providing such explanations by way of showing relevant information at the point of patient care; however, Ribeiro teaches:
c) an electronic device for use by the healthcare provider treating the patient configured with a healthcare provider-facing interface (See Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS) displaying concurrently both (1) the predicted one or more future clinical events (See Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS)  and (2) the identified pertinent past medical events of the patient in the input electronic health record (See Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS), whereby the concurrent display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events assists the healthcare provider understanding both the predicted one or more future clinical events and focusing their attention on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively 
Ribeiro teaches an approach to presenting information which includes showing why a model reached a decision with the motivation of presenting model information for medical diagnosis applications so a user can understand a model’s behavior as opposed to seeing it as a black box (See Ribeiro, 1. INTRODUCTION). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Amarasingham to have included using deep learning approaches, in accordance with the teaching of Malhotra, in order to present model information for medical diagnosis applications so a user can understand a model’s behavior as opposed to seeing it as a black box (See Ribeiro, 1. INTRODUCTION).
Amarasingham describes a system which uses one or more predictive models.  Amarasingham does not specifically describe use of deep learning, per se; however, Malhotra teaches use of deep learning: 
b) a computer executing one or more deep learning models trained on the aggregated health records (See [0073], [0075], [0089])  converted into the single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], [0035], [0063], [0110]), wherein the one or more deep learning models (See [0073], [0075], [0089])  are not trained from a limited number of hand selected variables defined from the aggregated health records, said models trained to predict one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events on an .
Malhotra teaches an approach to predicting health conditions using deep learning approaches and displaying information about the predictive model with the motivation of presenting model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and using layers to extract information to capture hidden information (See Malhorta [0078], [0079]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro to have included using deep learning approaches, in accordance with the teaching of Malhotra, in order to present model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and use layers to extract information to capture hidden information (See Malhorta [0078], [0079]).
Regarding claim 11, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claim 1.  Claim 11 is directed to the same, or similar, method which is performed by the system of claim 1.  The citations provided with respect to claim 1 are equally applicable to claim 11, and claim 11 is rejected for the same reasons.
Regarding claims 2 and 12, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 1 and 11, respectively.  Amarasingham further discloses: 
wherein the aggregated health records comprise health records arranged in different data formats 
Regarding claims 3 and 13, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 1 and 11, respectively.  Amarasingham teaches a variety of formats, but does not specifically describe FHIR.  Malhorta teaches: 
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Malhotra teaches an approach to predicting health conditions which includes use of FHIR with the motivation of using standard interoperability formats (See Molhorta, [0101]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro to have included use of FHIR format, in accordance with the teaching of Malhotra, in order to use standard interoperability formats (See Molhorta, [0101]).
Regarding claims 9 and 19, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 1 and 11, respectively.  Amarasingham further discloses:
wherein the interface of the electronic device includes a display of (1), an alert to the predicted one or more future clinical events (See [0034], [0050], [0051], [0053]), (2) key medical problems or conditions related to the alert (See [0034], [0050], [0051], [0053]), and (3) notes or excerpts thereof related to the alert (See [0034], [0051], [0060])
Claims 4-5, 7, 10, 14-15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks).
Regarding claims 4 and 14, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 1 and 11, respectively.  Malhorta does not describe use of models which contain attention mechanisms which output identification of pertinent past events related to the predicted events; however, Tran teaches:
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claims 5 and 15, Amarasingham in view of Ribeiro, Malhorta, and Tran teaches the limitations of claims 4 and 14, respectively.  Malhorta further discloses: 
wherein one or more deep learning models comprise a Long-Short-Term Memory (LSTM) model, a time aware Feed-Forward Model (FFM), and an embedded boosted time-series model (See [0006], [0078], [0079]).
Malhotra teaches an approach to predicting health conditions using deep learning approaches and displaying information about the predictive model with the motivation of presenting model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and using layers to extract information to capture hidden information (See Malhorta [0078], [0079]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhorta/Tran to have included using deep learning approaches, in accordance with the teaching of Malhotra, in order to present model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and use layers to extract information to capture hidden information (See Malhorta [0078], [0079]).
Regarding claims 7 and 17
wherein predictions of one or more future clinical events and summarized pertinent past medical events related to the predicted one or more future clinical events are obtained from ensemble average of the deep learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction from an average ensemble model at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhorta predicting future events so as to have included displaying information about the prediction from an average ensemble model at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claims 10 and 20, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 9 and 19.  Ribeiro shows what aspects the model used to make the prediction, as cited above.  Ribeiro does not describe how much attention, per se, is given, but this aspect is taught by Tran:
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events, and wherein the display of the notes or excerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhorta so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claim 21, Amarasingham in view of Ribeiro, Malhorta, and Tran teaches the limitations of claim 20.  Malhotra does not disclose; however, Tran teaches:
wherein the display of notes or excerpts thereof indicating results from the application of the attention mechanism comprise display of the notes or excerpts thereof using at least one of the following to provide highlighting or gradations of emphasis on particular words, phrases or other text in the notes: font size, font color, shading, bold, italics, underline, strikethrough, blinking, highlighting with color, and font selection (See Tran, pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhorta/Tran so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Malhorta et al (Pub. No. 2018/0211010), Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Xiong et al (Pub. No. 2017/0024642).
Regarding claims 6 and 16
wherein the deep learning models are trained on data sets making up the aggregated electronic health records separately (See [0078], training separate layer separately, [0081]-[0083]).
Malhorta teaches use of ensemble learning techniques as well as separate training among layers.  Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
wherein each of the deep learning models are trained on data sets making up the aggregated electronic health records separately (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhotra/Tran so as to have included independently training models in an ensemble, in accordance with the teaching of Xiong, in order to keep errors independent between the models at runtime (See Xiong, [0019]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Malhorta et al (Pub. No. 2018/0211010), and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claims 8 and 18, Amarasingham in view of Ribeiro and Malhorta teaches the limitations of claims 1 and 11, respectively.  Amarasingham further describes using machine learning on the records to predict risk of readmission (See [0045]-[0046]), but fails to specifically describe unplanned readmission within 30 days.  Amarasingham does not disclose; however, Evans teaches:
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column)
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Malhotra so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of .
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Malhorta et al (Pub. No. 2018/0211010), Xiong et al (Pub. No. 2017/0024642), and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claim 22, Amarasingham discloses a improved computer comprising: 
a processor executing an learning models, which are separately trained on the aggregated health records converted into the single standardized data structure format and in an ordered arrangement (See [0042], [0048], also see [0037], [0038], [0051], [0063]) to predict one or more future clinical events (See [0045], [0046]) and identify pertinent past medical events related to the predicted one or more future clinical events (See [0057], [0062], [0066]-[0067]) on an input electronic health record of a patient having the standardized data structure format and ordered into a chronological order (See [0042], [0048], also see [0037], [0038], [0051], [0063]), wherein the learning models are not trained from a limited number of hand selected variables defined from the aggregated health records (See [0048], [0049]), the electronic health record including a multitude of individual elements of at least free text medical notes, laboratory values, and medications (See [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068], also see more description of the 
Amarasingham describes a system which uses one or more predictive models.  Amarasingham does not specifically describe use of deep learning, per se; however, Malhotra teaches use of deep learning: 
a processor executing an ensemble of deep learning models which are separately trained (See [0073], [0076], [0075], [0089]) on the aggregated health records converted into the single standardized data structure format and in an ordered arrangement (See [0050], [0101], [0105], [0035], [0063], [0110]) to predict one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events on an input electronic health record of a patient having the standardized data structure format and ordered into a chronological order (See [0050], [0101], [0105], [0035], [0063], [0110]), wherein the ensemble of deep learning models (See [0073], [0075], [0089]) are not trained from a limited number of hand selected variables defined from the aggregated health records, the electronic health record including a multitude of individual elements of at least free text medical notes, laboratory values, and medications;
Malhotra teaches an approach to predicting health conditions using deep learning approaches and displaying information about the predictive model with the motivation of presenting model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and using layers to extract information to capture hidden information (See Malhorta [0078], [0079]). Therefore, it would have been obvious to one 
Malhorta teaches use of ensemble learning techniques as well as separate training among layers.  Xiong teaches:
a processor executing an ensemble of deep learning models, each of which are separately trained (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Malhotra so as to have included independently training models in an ensemble, in accordance with the teaching of Xiong, in order to keep errors independent between the models at runtime (See Xiong, [0019]).
Amarasingham further describes using machine learning on the records to predict risk of readmission (See [0045]-[0046]), but fails to specifically describe readmission within 30 days.  Amarasingham does not disclose; however, Evans teaches:
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column)
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Malhotra/Xiong so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 28, Amarasingham in view of Malhorta, Xiong, and Evans teaches the limitations of claim 22.  Amarasingham further discloses:
wherein the processor operates to generate predictions for multiple input electronic health records of different patients in substantial real time 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Malhorta et al (Pub. No. 2018/0211010), Xiong et al (Pub. No. 2017/0024642), and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks).
Regarding claim 23, Amarasingham in view of Malhorta, Xiong, and Evans teaches the limitations of claim 22.  Malhorta does not disclose; however, Tran teaches:
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events, and wherein the display of the notes or excerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to 
Regarding claim 24, Amarasingham in view of Malhorta, Xiong, Evans, and Tran teaches the limitations of claim 22.  Malhorta further teaches: 
wherein ensemble of deep learning models comprise a Long-Short-Term Memory (LSTM) model, a time aware Feed-Forward Model (FFM), and an embedded boosted time-series model (See [0006], [0078], [0079]).
Malhotra teaches an approach to predicting health conditions using deep learning approaches and displaying information about the predictive model with the motivation of presenting model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and using layers to extract information to capture hidden information (See Malhorta [0078], [0079]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Amarasingham to have included using deep learning approaches, in accordance with the teaching of Malhotra, in order to present model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and use layers to extract information to capture hidden information (See Malhorta [0078], [0079]).


Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.  It is noted that various aspects of the claims have been amended, and the scope of the various independent claims vary.  Various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  To the extent the arguments remain relevant, they are addressed below.
Regarding double patenting, Applicant does not specifically dispute the merits of the double patenting rejections.  The scope of the claims in the instant application has been changed in a very similar manner to the reference application.  The double patenting rejections are accordingly maintained.
Regarding 103, various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  Each of the arguments pertaining to the teachings of Malhorta as a black box, training on a limited number of hand selected variables and free text notes are moot in view of the rejection applied in the instant office action.
Examiner respectfully disagrees with applicant regarding the scope of the teachings of Tran.  Examiner respectfully notes that the teachings regarding Tran are understood to apply to any sort of machine learning predictions.  Whether a prediction is a current condition rather than a future condition wouldn’t affect the teachings for which Tran is relied upon.  Tran is cited for particular approaches to implementing attention mechanism and ensemble learning which would be understood by one of ordinary skill 
As noted previously, unlike claims 1 and 11, claim 22 contains no recitation of any steps which actually present both the prediction and identified past medical events.  In contrast, the claim merely describes identifying pertinent past medical events.  Any machine learning model which uses certain data elements to make a prediction is understood to identify any pertinent past medical events.  As emphasized throughout applicant’s arguments, a key argued distinction is improving over a “naked prediction” of a “black box.”  Claim 22 fails to recite any aspect which would result in any such improvement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al (Pub. No. 2003/0120514) teaches a system for patient data mining, presentation, exploration, and verification which specifically describes presenting machine learning information and the ability for a user to drill down to an element to its underlying source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN DURANT/Primary Examiner, Art Unit 3626